PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.:  9,643,979
Issue Date:  May 09, 2017
Application No.:  14/434,870
Filed:  April 10, 2015
Attorney Docket No.  VPR0002US 

 
:
:                      PETITION DECISION     
:
:






This is a decision on the petition under 37 CFR 1.378(b), filed January 15, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by May 10, 2021.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee submitted on October 21, 2021, is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.



/Dale A. Hall/Paralegal Specialist, OPET